Citation Nr: 0934818	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  95-12 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
colorectal cancer due to treatment at a VA medical facility.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
the residuals of VA-authorized colon resection surgery in 
April 1994 and subsequent cancer treatment, including the 
loss of a creative organ.

3.  Entitlement to compensation under 38 C.F.R. § 1151 for 
melanoma of the scrotum, and the residuals thereof, due to 
treatment at a VA medical facility.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  In June 1999, the case was remanded to the RO for 
further development.  A Board videoconference hearing was 
held in November 2006; a transcript of the hearing is of 
record.  In March 2007 the case was again remanded to the RO 
for further development.   

The issues of entitlement to compensation under 38 U.S.C.A. § 
1151 for colorectal cancer due to treatment at a VA medical 
facility, entitlement to compensation under 38 U.S.C.A. § 
1151 for the residuals of VA-authorized colon resection 
surgery in April 1994, aside from loss of a creative organ, 
and entitlement to compensation under 38 U.S.C.A. § 1151 for 
melanoma of the scrotum, and the residuals thereof, due to 
treatment at a VA medical facility are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The Veteran will be notified if any action is required 
on his part.  




FINDING OF FACT

It is reasonably established that the Veteran's erectile 
dysfunction resulted from his colon resection surgery and 
subsequent chemotherapy and radiation treatment; erectile 
dysfunction was not certain to result from, nor intended to 
result from, the surgery and subsequent treatment.   


CONCLUSION OF LAW

The criteria for compensation pursuant to section 1151 for 
erectile dysfunction have been met.   38 U.S.C.A. §§ 1151 
(West 1996); 38 C.F.R. § 3.358 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Given the 
favorable outcome detailed below, an assessment of VA's 
duties under the VCAA is not necessary.

II.  Factual Background

An April 14, 1994, surgery consent form shows that the 
Veteran was counseled as to the risks and expected results of 
his upcoming abdominal peritoneal resection surgery.  The 
procedure was noted to involve surgical excision of diseased 
bowel parts with the possible excision of surrounding 
structures to include the prostate muscle if involved with 
disease.  Risks noted included bleeding, infection, need for 
additional procedures, damage to surrounding structures, 
impotence, recurrence, need for additional treatment, 
anesthetic risks and death.  

An April 18, 1994 Tripler Army Medical Center operative 
report shows that the Veteran received surgery for 
adenocarcinoma of the rectum, which included abdominoperineal 
resection of the sigmoid, rectum and anus with placement of a 
colostomy, along with an incidental appendectomy.  It was 
noted that the prostatic capsule was not injured during the 
procedure, nor was the apex of the prostate, the membranous 
urethra or the urethral sphincter.  The surgeon noted that 
there were no apparent operative complications.  

A subsequent April 28, 1994, discharge summary noted that the 
Veteran's post-operative course was significant for 
achievement of regular recovery milestones.  The Veteran was 
given follow up instructions from the hematology oncology and 
radiation oncology services. 

In a January 1995 letter, a urologist from Tripler Army 
Medical Center noted that the Veteran was status post 
anterior posterior resection of the colon on April 1994 for 
colon cancer.  The surgery was followed by adjuvant radiation 
therapy in August through September 1994.  Prior to the 
surgery the Veteran had no erectile dysfunction but 
immediately following the operation and during the course of 
radiation therapy the Veteran had progressively worsening 
erectile dysfunction and was no longer able to obtain 
erections adequate to sustain intercourse.  The urologist 
found that the Veteran's erectile dysfunction was directly 
related to his recent surgery in the past year and radiation 
therapy.    

III.  Law and Regulations

For claims filed prior to October 1, 1997, under 38 U.S.C.A. 
§ 1151, when a Veteran suffers injury or aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment, not the result of the Veteran's own 
willful misconduct or failure to follow instructions, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  The regulation implementing that statute 
appears at 38 C.F.R. § 3.358 and provides, in pertinent part, 
that in determining whether additional disability exists, the 
Veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto. 38 
C.F.R. § 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the Veteran was hospitalized.  38 C.F.R. § 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the Veteran or, in appropriate cases, the 
Veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

During the pendency of this appeal, Congress amended 38 
U.S.C.A. § 1151, effective for claims filed on or after 
October 1, 1997, to preclude benefits in the absence of 
evidence of VA negligence or an unforeseen event.  Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (1996); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).  The amended statute is 
less favorable to the Veteran's claim; since the Veteran's 
claim was filed prior to October 1, 1997, however, it will be 
decided under the law as it existed prior to the amendment.  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence is required for compensation to be granted.

IV.  Analysis

In the instant case, the record reasonably shows that the 
Veteran did not have erectile dysfunction prior to his April 
1994 colon resection surgery and subsequent radiation 
treatment and that he did have this problem after surgery and 
treatment.  Also, in a January 1995 letter, a urologist from 
Tripler Army Medical Center specifically found that the 
Veteran's erectile dysfunction was directly related to his 
surgery and radiation therapy.  Consequently, in the absence 
of any probative contrary medical opinion of record, the 
Board finds that the Veteran's colon surgery and subsequent 
radiation therapy did indeed cause his erectile dysfunction.

There is no indication that the erectile dysfunction was part 
of the natural progress of the disease for which the Veteran 
was being treated (i.e. colon cancer).  Instead as noted by 
the urologist, the dysfunction was the result of the surgical 
intervention and radiation treatment.  Also, there is no 
indication that erectile dysfunction was the certain or 
intended result of the surgery or radiation treatment.  To 
the contrary impotence was specifically described as a 
"risk" of surgery on the surgery consent, not as an 
intended or necessary consequence of it.  Additionally, 
although the surgery consent also noted that the Veteran's 
prostate might have to be removed if diseased (which could 
have included impotence as a complication), the actual 
surgical report shows that the prostate did not have to be 
removed and was not damaged by the surgery.  Further, there 
is no competent evidence to suggest that erectile dysfunction 
was the intended or certain result of the radiation treatment 
received.  Thus, erectile dysfunction is not shown to be a 
necessary consequence of the colorectal surgery and 
subsequent radiation therapy the Veteran received.

Given that the Veteran's VA colorectal surgery and subsequent 
radiation treatment is shown to have caused his erectile 
dysfunction and given that the erectile dysfunction is not 
shown to be a necessary consequence of the surgery and 
radiation therapy, section 1151 compensation for erectile 
dysfunction is warranted.     

ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of a creative organ as a residual of VA-authorized colon 
resection surgery in April 1994 and subsequent radiation 
treatment is granted.       


REMAND

In the prior June 1999 and March 2007 Remands, the Board 
sought medical opinions, which would help determine whether 
the Veteran qualifies for Section 1151 compensation.  
Unfortunately, none of the opinions provided to date have 
been sufficient to allow the Board to make a final 
determination in the Veteran's remaining 1151 claims.  The 
most recent June 2009 medical opinion provided in response to 
the March 2007 remand simply indicated that there was no 
indication that the Veteran incurred any additional 
disability in relation to his colorectal cancer as a result 
of VA treatment or lack thereof between 1984 and 1992; no 
indication of any additional disability developing as a 
result of the Veteran's April 1994 colon resection surgery; 
and no indication of any disability developing as a result of 
VA treatment or lack thereof between the April 1994 
colorectal resection and the September 1996 surgical removal 
of a melanoma.  Unfortunately, the physician providing the 
opinion did not provide any rationale for these findings.  
This omission was particularly glaring given that the claims 
file contains at least some suggestion that the Veteran did 
in fact incur additional disability during the above time 
frames.  Consequently, in making a finding that there was no 
indication of a additional disability developing, it was 
incumbent on the examiner to provide a rationale as to why he 
had arrived at this conclusion.  Also, as providing such a 
rationale was specifically required by the March 2007 remand, 
a further remand is now necessary.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (A remand by the Board confers on 
the appellant, as a matter of law, the right to compliance 
with the remand orders).  

The Board also notes that the March 2007 remand instructed 
the RO to obtain all records pertaining to a $200,000 
settlement of a tort claim the Veteran filed against VA 
regarding the diagnosis of his colorectal cancer and the 
placement of a colostomy.  It appears from the file that the 
RO has so far only made an unsuccessful attempt to obtain 
these records by requesting them from the Veteran.  On 
remand, the RO should attempt to independently obtain these 
records.

The Board will discuss each of the Veteran's Section 1151 
claims below in an effort to explain the need for specific 
medical opinions in relation to each claim.  The Board notes 
once again that since the Veteran's claim was filed prior to 
October 1, 1997, and because the old law is more favorable to 
the Veteran, his claims will be decided under the law as it 
existed prior to the amendment of section 1151.  Thus, 
neither evidence of an unforeseen event nor evidence of VA 
negligence is required for compensation to be granted.

Colorectal Cancer

The Veteran essentially contends that VA failed to provide 
appropriate testing between 1984 and 1992, had they begun 
proper testing some time during this time frame, his colon 
cancer could have either been prevented or caught at an 
earlier stage.  The Board will summarize below much of the 
pertinent evidence relating to the care and evaluation the 
Veteran received for his colorectal symptomatology.  

At a September 1984 medical visit the Veteran reported that 
he noticed occasional melena over the past 4 months and 
increased ease of bruising.  He also reported left lower 
quadrant pain and palpable mass present in left lower 
quadrant.  The pain gradually relieved over 2 days following 
a bowel movement.  There was a positive family history of a 
brother who died at age 7 of cancer of the ear, which spread 
to the intestines.  There was also a positive history of 
hemorrhoids with occasional red blood streaks on toilet 
paper.  Physical examination showed firm raised area of the 
left lower quadrant and although no discreet mass was felt, 
there was slight tenderness/discomfort upon palpation.  A 
rectal examination was negative.  

The diagnostic assessment was association of malaise with 
loss of appetite, weight loss, change in bowel habits, pain 
in the lower abdomen suggestive of colon carcinoma, probably 
left sided.  Differential diagnoses included colitis, 
diverticulitis, polyps, ischemic disease, infectious disease 
of the colon, amebiasis, possible given history of the 
Veteran's travel to the Middle East.  Extrarectal tumors, 
carcinoid tumors and lymphoma were also possible causes of 
the Veteran's symptoms.  A rectal examination was done and 
negative rectal masses were palpable.  Stool guaiac testing 
was negative possibly due to interference of Vitamin C taken 
by the Veteran.  The treatment plan appeared to include a 
sigmoidoscopy for diagnosis of cancer not detectable on 
barium enema.  It was noted that this also allowed diagnosis 
of other bleeding lesions of the rectum-e.g. polyps, 
hemorrhoids and procritis.  Barium enema was scheduled and it 
was noted that a colonoscopy could also be considered for 
lesions seen on barium enema but not within the reach of a 
sigmoidscope.    

A December 1984 examination of the colon by full contrast 
enema showed multiple diverticula in the distal descending 
colon.  These were noted fluoroscopically so no air was 
administered in fear of perforation.  The terminal ileum was 
filled and appeared normal except for marked redundancy of 
the colon.

At a September 1985 medical visit the Veteran complained of 
occasional gas pain and bloating for 1 day with associated 
nausea.  He also complained of melena 1 to 2 times per month.  
A rectal examination was normal, with no external 
hemorrhoids.  The diagnostic assessment was diverticulosis.  
It was noted that a barium enema 1 year prior showed multiple 
diverticuli in the descending colon.  This could have 
accounted for a history of melena and abdominal pain in past.  
Since his physical examination showed stool to be guaiac 
negative, the diverticulosis was apparently inactive at the 
time of the examination.  The treatment plan was to monitor 
the Veteran's condition.  

At an October 1986 medical visit the Veteran complained of 
reduced weight and constipation and diarrhea.  The examining 
physician noted that a proctologist visit and stool testing 
should be considered.   

At a separate 1986 medical visit the Veteran reported 
intermittent changes of blood tinged stools to black colored 
diarrhea.  He also reported malaise, constipation and 
flatulence.  There was weight loss with abnormal bowel 
movements and lower hypogastric pain.  A history of 
diverticuli in 1984 was noted.  Rectal examination showed no 
hemoccult blood.  Anal scope revealed some internal 
hemorrhoids.  There was no inflammation or sign of infection.  
The Veteran seemed to get offended by the rectal exam and 
anal scope.  Examination of the abdomen showed lower 
hypogastric pain on superficial and deep palpation.  The 
treatment plan was to make diagnosis based on CBC, occult 
blood, etc.  and to rule out acute inflammation and 
hypothyroidism.  

The first possible diagnostic assessment was Inflammatory 
Bowel disease.  It was noted that the Veteran's symptoms 
could be compatible with this and that complications could 
include increased risk of colon cancer.  The second possible 
diagnostic assessment was infectious diarrhea.  The third 
diagnostic assessment was irritable bowel syndrome secondary 
to diverticulosis.  It was noted that depending on the 
diagnosis, if Inflammatory Bowel Disease was suspected, 
sigmoidoscopy should be done to confirm.  If the disease was 
mild, diet alteration and antidiarrheal medication could be 
employed.  If infectious diarrhea was suspected, this was 
noted to be usually self limiting.  In that case the Veteran 
was to be reassured that no organic disease present and diet 
alteration and anticholinergic agents could be employed.    

A December 1992 barium enema showed an increase in the distal 
colon diverticulosis during the past 8 years.  Ineffectual 
preparation precluded the detection of small mucosal lesions.  
It was believed that annular or gross mass lesions were 
excluded.  It was noted that if the Veteran's symptoms 
continued, re-examination, either by barium enema or 
colonoscopy was suggested.  

A March 1994 CT scan of the abdomen and pelvis produced a 
pertinent diagnostic impression of circumferential distal 
rectal mass consistent with the clinical diagnosis of rectal 
cancer.

The surgeon who performed the Veteran's April 1994 colon 
resection surgery (Dr. Lisehora) submitted a statement in 
February 1998 noting that the Veteran had presented to VA in 
1984 with complaints of rectal bleeding, lower abdominal 
cramps and changes in his bowel habits in 1984.  He underwent 
a barium enema at that time and diverticulitis was diagnosed 
but an endoscopic examination was not performed.  He 
continued to experience intermittent bleeding and cramping.  
He had a digital examination in 1988 and was told that he had 
internal hemorrhoids with no endoscopic or radiographic 
examination.  A barium enema was ordered for ongoing symptoms 
in December 1992.    The Veteran reported that the 
examination was much more painful in his anus than the one in 
1984.  Endoscopy and repeat barium enema were discussed with 
the Veteran but not performed.  Bleeding and local pain 
worsened in late 1993.  In March 1994 the Veteran was 
referred to the GI service at Tripler Army Medical Center 
where a large distal rectal mass was diagnosed and then 
resected by abdominoperineal resection and permanent 
colostomy.  The tumor was pathologically evaluated as T3 NO 
MO, Stage II rectal cancer that had extended completely 
through the muscular layer of the rectal wall. 

Dr. Lisehora noted that the sensitivity of barium enema alone 
in detecting tumors in the location of the Veteran's tumor 
was thought to be poor.  For this reason it was the standard 
of care to perform sigmoidoscopy and barium enema or 
colonoscopy to evaluate lower intestinal bleeding.  
Sigmoidoscopy will detect the lower lesions that are more 
easily missed on barium enema alone.  The Veteran asked if 
the period between studies from 1984 to 1992 was unusually 
long.  Dr. Lisehora commented that if the Veteran had been 
thoroughly studied in 1984 and all was negative, then the 
standard (as of 1998) was currently five years at the longest 
for continued bleeding.  In 1984 the standard was less 
defined but the consensus would have been for a shorter time 
than eight years.  

Dr. Lisehora also commented that cancers originated from 
benign polyps that if detected and removed when benign would 
prevent the cancer.  The time of progression from the first 
onset of the polyp to the cancer approximated ten years.  The 
Veteran asked at what point his cancer could have been 
predicted and the physician indicated that it was impossible 
to specify.  It was likely, however, that a benign polyp 
could have been removed at some point to prevent the 
Veteran's cancer.   

In August 1998, a VA staff physician reviewed the claims 
folder and noted that there was no mention of rectal bleeding 
from 1986 to 1992, that the first complaint was in December 
1992 and a barium enema was performed at that time. The 
physician noted that the Veteran declined to undergo a 
colonoscopy in February 1993. Thus, the physician opined that 
had the Veteran proceeded with a colonoscopy in February 1993 
that it may have provided a diagnosis of rectal cancer or 
pre-malignant stages at that point.  It is important to note 
that the Veteran disputes that he declined the colonoscopy 
all together, stating that he simply wanted to put it off for 
a little while as he was still sore from the December 1992 
procedure; he testified before an RO hearing officer that he 
expected his VA physician to call him back in as opposed to 
him calling for an appointment when he was ready.

In a May 2000 statement from a private oncologist who 
reviewed the claims folder, the oncologist opined that 
additional work-up in 1992 may have resulted in the detection 
of a pre-malignant lesion or possibly an early carcinoma of 
the rectum. The oncologist further opined in September 2000 
that there was a delay in appropriate work-up for rectal 
bleeding and, as such, it was very conceivable and likely 
that there may have been a pre-malignant or malignant cause 
of the bleeding found.  

In October 2000, Dr. Lisehora submitted another statement to 
clarify his placement of a colostomy, noting that the 
reviewing oncologist had reported an error in the location of 
the Veteran's colorectal cancer by 12 centimeters.  He 
pointed out that the deep muscular invasion was in the 
anorectal sphincter complex and, therefore, even early rectal 
cancer detection would have required abdominoperineal 
resection with colostomy.  Dr. Lisehora then opined that he 
suspected that the Veteran had the invasive cancer at the 
time of the December 1992 barium enema and, as a consequence, 
resection and colostomy would have been required at that time 
as well. 

In November 2000, the Veteran submitted a statement from a 
surgical consultant who had not reviewed the claims folder or 
treatment records. This surgeon opined that if cancer was 
detected when it was smaller, it might have been possible to 
perform a local excision. The surgeon recognized that he had 
insufficient data to know if the Veteran was a candidate for 
local therapy.

In April 2001, the Veteran's treating oncologist opined that 
it was conceivable that had a malignant lesion been detected 
earlier, the extensive surgery could have been avoided.  He 
acknowledged that a proper diagnosis was confounded by the 
additional diagnoses of diverticulitis and internal 
hemorrhoids.  The oncologist stated that it was unclear from 
his review of the treatment notes why it took so long for an 
endoscopic evaluation and pointed out that it was 
regrettable, but it would be simply conjecture to state when 
a pre-malignant lesion would have appeared and been detected.  
The oncologist agreed with other specialists in this case 
that had a pre-malignant lesion been detected prior to 1992, 
progression toward a malignant transformation could have been 
abrogated. 

Most all of the above-described medical opinions reflect the 
belief that had a pre-malignant lesion been detected, full-
blown cancer may not have been the consequence.   Prior to 
rendering a final decision in this case, however, an 
additional medical opinion is required, which addresses 
whether VA failed to detect a pre cancerous lesion between 
1984 and 1992, which if removed, would have prevented the 
Veteran from developing colorectal cancer.  The opinion 
should also address whether VA failed to timely diagnose the 
Veteran's colorectal cancer, and if so, whether this failure 
resulted in the Veteran incurring additional disability.   

Residuals of Colorectal Cancer treatment

The Veteran's claim for compensation in May 1995 includes an 
element related to the actual surgery performed in April 1994 
and the subsequent cancer treatment received.  This is 
separate from the claim discussed above because it is not 
based on an allegation concerning what would have happened if 
colorectal cancer was detected earlier. The Veteran makes a 
very specific claim that as a result of the surgery and the 
cancer treatment (including chemotherapy and radiation 
therapy) that followed, he incurred additional disability.  
The Veteran's claim for erectile dysfunction (granted above) 
falls into his category.  In addition, the Veteran has 
alleged that as a result of the surgery and subsequent 
treatment he incurred permanent loss of teeth, surgery on the 
lower jaw due to infection, stomach problems, shingles, 
depression, anxiety and claustrophobia.  In this regard the 
Board notes that the record does contain documentation of 
treatment for jaw and teeth problems in 1994 and 1995; an 
indication that the Veteran was started on Prozac in December 
1995; a September 1998 notation indicating depressive 
symptoms; later notations (e.g. December 2004) in VA records 
that the Veteran's medical problems include depression and 
anxiety; a report by the Veteran of a chest rash as early as 
May 1995, which he relates to an official diagnosis of 
shingles in March 2000; and a history of gastroesophageal 
reflux disease (e.g. VA records 4/99).  

The record as it stands with respect to the Veteran's claim 
lacks an appropriate medical opinion (with accompanying 
rationale) as to whether the Veteran developed additional 
disability in the form of any of the aforementioned problems 
as a result of his colon cancer surgery and subsequent 
treatment (including chemotherapy and radiation therapy).  If 
such additional disability is present, a medical opinion is 
also needed to address whether such disability was certain to 
result from the surgery and/or treatment provided.  
Consequently, this claim must be remanded so that an 
appropriate medical opinion can be provided, which provides 
answers to these questions.  

Melanoma

The Veteran submitted a claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for melanoma of the scrotum in 
August 1996.  This claim is similar to the Veteran's initial 
claim in that he avers that VA physicians misdiagnosed a 
lesion on his scrotum in 1994 as a blood blister (see e.g. 
March 1998 RO hearing testimony pages 4, 7-9) and, as a 
consequence, he had to seek private treatment to obtain an 
appropriate melanoma diagnosis in 1996 and then had to 
undergo the removal of lymph notes down into his right leg.  
Although the Veteran contends that neither he nor his wife 
noticed what he characterizes as a very rare type of cancer 
on his scrotum until he was being treated after his 
colorectal resection in 1994, this claim is very clearly 
separate and apart from his colorectal cancer claims as it 
relates to the misdiagnosis of scrotum cancer in 1994.  

Once again, the June 2009 medical opinion, which found no 
indication that the Veteran incurred any additional 
disability as a result of VA treatment or lack thereof 
between the April 1994 colorectal resection and the September 
1996 surgical removal of a melanoma is insufficient because 
it provided no rationale for its conclusion.  Consequently, 
on Remand, an appropriate medical opinion must be provided, 
which addresses whether VA health care (or lack thereof) 
during this time frame resulted in additional disability 
associated with the Veteran's melanoma. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any available 
records of the July 2001 settlement of the 
Veteran's government tort claim regarding 
the diagnosis of colorectal cancer and the 
placement of the colostomy.  If this 
information is not available from the 
Veteran the RO should, if possible, obtain 
it independently.  

2.  The claims file should then be 
forwarded to an oncologist who has not 
previously reviewed this case.  The 
oncologist should provide three separate 
medical opinions corresponding to the 
Veteran's three separate Section 1151 
claims:

Colorectal Cancer: The oncologist should 
review the pertinent information in the 
claims file relating to diagnosis and 
treatment of the Veteran's colon cancer, 
including the Board's September 2009 
remand; all pertinent treatment records 
from 1984 up to and including the April 
1994 report of Veteran's surgery; any 
pertinent subsequent cancer treatment 
records; any records obtained by the RO 
related to the July 2001 settlement of the 
Veteran's government tort claim; and all 
pertinent medical opinions of record, 
including the February 1998 and October 
2000 opinions of Dr. Lisehora, the August 
1998 opinion of the VA staff physician, 
the May 2000 opinion of the private 
oncologist, the November 2000 opinion from 
the private surgical consultant and the 
April 2001 opinion from the treating 
oncologist.  

The oncologist should then provide an 
opinion as to whether it is at least as 
likely as not (i.e. a 50 percent chance or 
greater) that the Veteran developed any 
additional disability as a result of any 
lack of an appropriate and/or timely 
diagnosis of precancerous colon polyps 
and/or colon cancer between 1984 and 1992.  
In this regard, the oncologist, should 
comment on whether the Veteran should have 
been provided with more extensive testing, 
such as a sigmoidoscopy or colonoscopy at 
some point between 1984 and 1992, and if 
so, whether it is likely that such testing 
would have identified precancerous colon 
polyps and/or an earlier stage of colon 
cancer.  The oncologist should provide an 
appropriate rationale for the opinion 
given and should provide the opinion even 
if it requires resort to speculation.

Residuals of Colorectal Cancer treatment: 
The oncologist should review the pertinent 
information in the claims file relating to 
the Veteran's claimed residuals of colon 
cancer treatment, including the Board's 
September 2009 remand; reports from 1994 
and 1995 pertaining to the Veteran's 
treatment for teeth and jaw problems; any 
records pertaining to the Veteran's 
shingles/herpes zoster (officially 
diagnosed by VA in March 2000 but which 
Veteran claims was present as early as May 
1995 when he claimed compensation for a 
"chest rash not formally diagnosed").  
The oncologist should also review any 
information contained in the file 
pertaining to depression, anxiety, 
claustrophobia or stomach problems (e.g. 
VA treatment records).   

The oncologist should then provide an 
opinion as to whether it is at least as 
likely as not (i.e. a 50 percent chance or 
greater) that the Veteran developed any 
additional disability as a result of his 
April 1994 surgery and subsequent cancer 
treatment, including but not limited to, 
permanent loss of teeth, surgery on the 
lower jaw due to infection, stomach 
problems, shingles, depression, anxiety 
and claustrophobia.  For any additional 
disability found, the oncologist should 
provide an opinion as whether or not such 
disability was either certain or intended 
to result from the surgery and subsequent 
cancer treatment provided to the Veteran.  
The oncologist should provide an 
appropriate rationale for all opinions 
given.  If the oncologist determines that 
further evaluation by a different 
specialist is necessary in order to 
resolve any of the medical questions 
raised by the Board, he or she should note 
this finding in the record.  If the 
oncologist does make such a finding, the 
RO should arrange for a follow up 
evaluation by an appropriate specialist.

Melanoma: The oncologist should review the 
pertinent information in the claims file 
relating to diagnosis and treatment of the 
Veteran's melanoma during the time frame 
between 1994 and 1996.   The oncologist 
should then provide an opinion as to 
whether it is at least as likely as not 
(i.e. a 50 percent chance or greater) that 
the Veteran developed any additional 
disability as a result of any lack of an 
appropriate and/or timely diagnosis of 
melanoma between 1994 and 1996.   In this 
regard the examiner should comment on 
whether there is any indication from the 
medical documentation of record or the 
Veteran's testimony (see e.g. March 1998 
RO hearing testimony pages 4, 7-9 ), that 
the melanoma could have been diagnosed at 
an earlier point.  The oncologist should 
provide an appropriate rationale for the 
opinion given and should provide the 
opinion even if it requires resort to 
speculation.

3.  The RO should then readjudicate the 
claims.  If they remain denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


